PER CURIAM.
The only error which we perceive herein is the trial court’s limitation of the period for which the insurer should pay the beneficiary’s attorney’s fee, and we conclude the correct period to be June 19, 1986 until December 28, 1989. See Ray v. Travelers Ins. Co., 477 So.2d 634 (Fla. 4th DCA 1985).
Accordingly, we reverse and remand with direction to award such fee for the above period, using the same hourly rate and without the application of a contingency fee multiplier.
GLICKSTEIN and STONE, JJ., and WALDEN, JAMES H„ Senior Judge, concur.